Citation Nr: 1108272	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for multiple sclerosis.

2. Entitlement to service connection for multiple sclerosis.

3. Entitlement to a higher rating than 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denying a petition to reopen a claim for service connection for multiple sclerosis, an increased rating for PTSD, and a TDIU. 

In December 2009, new evidence was received from the Veteran's attorney consisting of correspondence from several private treatment providers, along with a waiver of RO initial consideration of this evidence. This evidence may therefore be fairly considered by the Board in connection with the instant appeal. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The Board is presently granting the petition to reopen the claim for service connection for multiple sclerosis, as well as a TDIU. The issues of service connection for multiple sclerosis (on the merits), and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A March 2005 Board decision denied service connection for multiple sclerosis.

2. Since the Board's decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate this claim.

3. Resolving reasonable doubt in the Veteran's favor, he is presently unable to secure and maintain substantially gainful employment as the consequence of service-connected disability. 


CONCLUSIONS OF LAW

1. The March 2005 Board decision which denied service connection for multiple sclerosis became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3. The criteria are met for an award of a TDIU. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The Board is granting the benefits sought herein on appeal of the petition to reopen the claim for service connection for multiple sclerosis, and a TDIU. The discussion of whether the dictates of the VCAA were satisfied regarding the Veteran's petition to reopen is inapposite, as the Board is reopening the matter. Meanwhile, even assuming, without deciding, that any error was committed as to the implementation of the VCAA involving the Veteran's TDIU claim, such error was harmless in its application to adjudication of this matter, and also need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Petition to Reopen 

Through a March 2005 decision, the Board previously denied the Veteran's claim for service connection for multiple sclerosis. In denying this claim, the Board found that multiple sclerosis was not originally incurred during military service, nor did it begin within seven years after service, i.e., the applicable time period within which multiple sclerosis must manifest following service to merit service connection on a presumptive basis. See 38 C.F.R. § 3.309(a). Hence, there was no evidentiary support to award service connection on either a direct, or presumptive basis. In so finding, the Board placed heavy probative weight upon an August 2004 VA Compensation and Pension examination, the purpose of which was to determine the etiology of multiple sclerosis in light of the Veteran's contentions that his Epstein-Barr viral infection, documented during service, was the actual precursor of multiple sclerosis. The VA examiner's opinion had stated as follows:

	Based on literature, and one article specifically [article cited], according to 	the results of this study, there is a relationship between Epstein-Barr virus 	infection and development of multiple sclerosis. However, given the high 	prevalence of Epstein-Barr virus in the general population, for me to say that 	the patient's multiple sclerosis is possibly related to his Epstein-Barr virus 	would be speculative. Therefore, I cannot resolve this issue without resorting 	to mere speculation. 

The Board interpreted the examiner's statement to mean essentially that no definitive opinion could possibly be obtained on whether the Veteran's multiple sclerosis was due to his Epstein-Barr viral infection from service, and therefore the claim must be denied given that the best available medical evidence was inconclusive on the question of establishing a causal nexus to military service.        The Board emphasized that per applicable caselaw, a grant of service connection may not be predicated upon evidence that is merely speculative or indeterminate in nature. 

Turning to the remaining theory of presumptive service connection, the Board observed that there was no documentary evidence at hand ever establishing a diagnosis or symptoms of multiple sclerosis within one year of military separation in 1970. Significant weight was placed upon the fact that the Veteran himself had reported to a private treatment provider the initial onset of his symptoms of fatigue and some incoordination having been on or around 1988, which placed these symptoms well outside of the applicable presumptive period. 

On this basis, the Veteran's claim was denied. The Board's decision became final and binding on the merits. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

On present review of the claims file, the Board finds that there is additional evidence which has been received since the prior March 2005 Board decision which addresses the previously deficient element of a causal nexus between multiple sclerosis and the Veteran's military service. As the evidence presents a reasonable possibility of substantiating the Veteran's claim, it constitutes both new and material evidence sufficient to reopen the claim.

In July 2007, the Veteran provided copies of several medical journal articles discussing in depth the research up to that point establishing a causal linkage between Epstein-Barr viral infection and developing multiple sclerosis later in life. There were several topics covered in these articles, notably, including which types of cases of Epstein-Barr infection were most likely to result in developing multiple sclerosis. Also discussed was the potential significance of other environmental and genetic factors in causing multiple sclerosis outside that directly attributable to Epstein-Barr infection. These more recent scientific journal articles went into far greater level of detail than those previously of record when the Board considered this case back in its March 2005 decision. Not only do these newly received articles reinforce the connection between Epstein-Barr infection and multiple sclerosis,  they explain under what circumstances this connection is likely to manifest.   Clearly such information would have a direct bearing upon the determination in this case as to the etiology of the Veteran's multiple sclerosis. Indeed, with the more thorough medical background as set forth through these journal articles it is highly plausible that a new VA medical examiner's opinion would be obtained which this time is not speculative, and is able to definitely answer the questions posed.  

In holding that new and material evidence has been presented, the Board is well aware of the legal authority holding that medical treatise evidence on its own is too general in nature to support a causal nexus to military service, without more providing as to what specifically occurred in a given case. See generally Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements, but in order to support medical causation must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion"). Here, however, the medical treatise evidence offers new underlying medical information which may be crucial to how the issue of a causal nexus is ultimately resolved. Along these lines, the Court of Appeals for Veterans Claims (Court) has held that a claimant is not inherently required to provide a complete medical opinion establishing a causal nexus to reopen a previously denied claim, but instead evidence going towards establishing a causal nexus with anticipation of a new examination being offered under VA's duty to assist will be sufficient. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Accordingly, new and material evidence to reopen the Veteran's claim has been received. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 (1998). The matter is considered reopened. The determination as to the disposition of the underlying claim for service connection for multiple sclerosis is deferred pending completion of the case development requested below. 

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or    the Veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

In this case, the Veteran is presently in receipt of a 70 percent evaluation for his service-connected PTSD. He thereby meets the preliminary schedular criteria to demonstrate entitlement to a TDIU. See 38 C.F.R. § 4.16(a). The question remains whether he is materially incapacitated from obtaining gainful employment as a consequence of service-connected disability, to establish entitlement to the benefit sought.

On this subject, there are one or more sources of evidence of record favorable to this claim. 

In October 2009 correspondence, Dr. M.G. a private neurologist indicated that to his knowledge, in 1999 the Veteran was physically able to work full-time, however, severe emotional problems unrelated to his multiple sclerosis precluded his ability to work. 

Through correspondence dated that month, Dr. J.C., the private psychiatrist who had been treating the Veteran for several years expressed the viewpoint that the Veteran was severely disabled from PTSD. According to the psychiatrist, the Veteran's response to treatment had been poor and the progress was minimal at best. The prognosis was extremely guarded. It was opined that PTSD was permanently and totally disabling. 

Also dated that month, the detailed psychiatric report from Dr. M.C. expressed the opinion that the Veteran had PTSD, chronic with delayed onset, and stated there was no question that the Veteran had severe PTSD that had been completely disabling to him for an extended period of time, beginning approximately shortly after his service in Vietnam, but being profoundly disabling by 1999. According to the psychiatrist, it was very clear that the Veteran was nonfunctional in many aspects of his life including the inability to engage in appropriate relationships and even simple social situations, let alone within a workplace. It was noted that even during the periods of time that the Veteran had been working, his PTSD symptomatology had continued to be chronic and severe. 

At this stage, the Board is satisfied that the evidence as a whole sufficiently demonstrates the plausible likelihood that the Veteran is unable to maintain gainful employment in connection with the signs and symptoms of his PTSD.                  The foregoing medical findings demonstrate as much. Moreover, there is no contrary medical opinion of record anywhere. Of the three sources of correspondence noted above, the last as a detailed medical evaluation presents the most factually supported conclusion, since premised upon treatment history and psychiatric assessment of the Veteran. In summary, the competent evidence is at minimum in relative equipoise on the question of whether the Veteran is capable of working in relation to his service-connected PTSD, and under such circumstances all reasonable doubt must be resolved in his favor.

For these reasons, entitlement to a TDIU is being granted. 


ORDER

New and material evidence having been received, the claim for service connection for multiple sclerosis is reopened.

A TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.  












REMAND

The Board finds that specific additional development is warranted on the remaining issues before it, consisting of the issues of service connection for multiple sclerosis on the merits, and an increased rating for PTSD.

Regarding the reopened claim for service connection for multiple sclerosis,            the Board finds that a new VA medical examination is warranted. Pursuant to the most recent examination of August 2004, the VA examiner considered the question of whether the Veteran's Epstein-Barr viral infection during service caused multiple sclerosis, and was unable to provide an opinion absent resort to speculation.             The basis of evidence upon which this opinion was offered factored in a single medical journal article positing a causal relationship between the two. The examiner declined to offer a definitive opinion, in light of the prevalence of Epstein-Barr infection throughout the general population, not limited to those developing multiple sclerosis. Since then, however, new evidence has been added to the file -- four new medical journal articles which discuss the relationship of Epstein-Barr infection to multiple sclerosis, and identify scenarios under which such a medical relationship is more likely to exist. The Board now considers a more conclusive opinion on the etiology of the Veteran's multiple sclerosis to be a distinct possibility. So a new VA medical examination is being requested. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As to the claim for increased rating for PTSD, the last relevant VA Compensation and Pension examination is dated from 2007, nearly four years ago, and thus a more contemporaneous exam is required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)           ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Meanwhile, pertinent to both claims, there is indication that the Veteran may receive disability benefits through the Social Security Administration (SSA). In his May 2007, a private psychiatrist treating the Veteran made note of the fact that apparently the Veteran had been found disabled by SSA dating back to October 1, 1999. The RO investigated this lead a few years thereafter. A May 2007 computerized database appears to corroborate that the Veteran had been receiving SSA disability benefits since October 1999. Yet, somewhat inexplicably, there is a handwritten notation on the database printout from the RO stating that the Veteran was "not receiving Social Security disability." Given these contradictory findings, some clarification is necessary. Therefore, the Board deems it necessary to contact SSA and confirm with that agency directly whether the Veteran currently receives SSA disability benefits. Provided that the Veteran indeed receives SSA disability benefits, then the RO should acquire a copy of the SSA administrative decision on the claim with that agency, along with any supporting medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober,           14 Vet. App. 214 (2000).

Accordingly, these claims are REMANDED for the following action:

1. The RO should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

2. The RO should schedule the Veteran for an appropriate VA examination to ascertain the etiology of multiple sclerosis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should indicate whether the Veteran's multiple sclerosis at least as likely as not (50 percent or greater probability) either was incurred during military service as a consequence of Epstein-Barr viral infection therein, or otherwise manifested to compensable degree within seven years of service discharge. In providing the requested determination, the VA examiner should indicate direct review of the medical journal literature available from the claims file which purports to establish a causal linkage between Epstein-Barr virus and development of multiple sclerosis. The VA examiner is similarly requested to review the opinions of prior VA and private physicians who opined on the etiology of multiple sclerosis, including the August 2004 examiner's opinion. The VA examiner is further directed to the evidence indicating that the Veteran's initial diagnosis of multiple sclerosis was in 1990, but that at least one treating physician recalled possible multiple sclerosis symptoms several years earlier than that.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO should then schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. §4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

4. The RO should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO should readjudicate the claims for service connection for multiple sclerosis, and increased rating for PTSD in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


